                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               Charlottesville Division


  ELIZABETH SINES, SETH WISPELWEY,
  MARISSA BLAIR, APRIL MUNIZ, HANNAH
  PEARCE, MARCUS MARTIN, NATALIE
  ROMERO, CHELSEA ALVARADO,
  THOMAS BAKER and JOHN DOE,

                                          Plaintiffs,
  v.

  JASON KESSLER, RICHARD SPENCER,
  CHRISTOPHER CANTWELL, JAMES
                                                        Civil Action No. 3: 17-cv-00072-NKM
  ALEX FIELDS, JR., VANGUARD
  AMERICA, ANDREW ANGLIN,
  MOONBASE HOLDINGS, LLC, ROBERT
  “AZZMADOR” RAY, NATHAN DAMIGO,
  ELLIOT KLINE a/k/a/ ELI MOSELY,
  IDENTITY EVROPA, MATTHEW
  HEIMBACH, MATTHEW PARROTT a/k/a
  DAVID MATTHEW PARROTT,
  TRADITIONALIST WORKER PARTY,
  MICHAEL HILL, MICHAEL TUBBS, LEAGUE
  OF THE SOUTH, JEFF SCHOEP, NATIONAL
  SOCIALIST MOVEMENT, NATIONALIST
  FRONT, AUGUSTUS SOL INVICTUS,
  FRATERNAL ORDER OF THE ALT-
  KNIGHTS, LOYAL WHITE KNIGHTS OF THE
  KU KLUX KLAN, and EAST COAST
  KNIGHTS OF THE KU KLUX KLAN a/k/a
  EAST COAST KNIGHTS OF THE TRUE
  INVISIBLE EMPIRE,

                                         Defendants.



                                APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
       I, Joshua M. Siegel, am admitted to practice in this Court, and I appear in this case as co-

counsel for Plaintiffs.

Dated: October 10, 2019

                                                     /s/ Joshua M. Siegel
                                                     Joshua M. Siegel (VSB 73416)
                                                     COOLEY LLP
                                                     1299 Pennsylvania Avenue, NW
                                                     Suite 700
                                                     Washington, DC 20004
                                                     Tel: (202) 842-7800
                                                     Fax: (202) 842-7899
                                                     jsiegel@cooley.com

                                                     Of Counsel:

                                                     Roberta A. Kaplan (pro hac vice)
                                                     Julie E. Fink (pro hac vice)
                                                     Gabrielle E. Tenzer (pro hac vice)
                                                     Joshua A. Matz (pro hac vice)
                                                     Michael L. Bloch (pro hac vice)
                                                     KAPLAN HECKER & FINK, LLP
                                                     350 Fifth Avenue, Suite 7110
                                                     New York, NY 10118
                                                     Telephone: (212) 763-0883
                                                     rkaplan@kaplanhecker.com
                                                     jfink@kaplanhecker.com
                                                     gtenzer@kaplanhecker.com
                                                     jmatz@kaplanhecker.com
                                                     mbloch@kaplanhecker.com

                                                     Karen L. Dunn (pro hac vice)
                                                     Jessica E. Phillips (pro hac vice)
                                                     William A. Isaacson (pro hac vice)
                                                     BOIES SCHILLER FLEXNER LLP
                                                     1401 New York Ave, NW
                                                     Washington, DC 20005
                                                     Telephone: (202) 237-2727
                                                     Fax: (202) 237-6131
                                                     kdunn@bsfllp.com
                                                     jphillips@bsfllp.com
                                                     wisaacson@bsfllp.com




                                                2
    Joshua J. Libling (pro hac vice)
    Yotam Barkai (pro hac vice)
    BOIES SCHILLER FLEXNER LLP
    55 Hudson Yards, 20th Floor
    New York, NY 10001
    Telephone: (212) 446-2300
    Fax: (212) 446-2350
    jlibling@bsfllp.com
    ybarkai@bsfllp.com

    Alan Levine (pro hac vice)
    COOLEY LLP
    55 Hudson Yards
    New York, NY 10001
    Telephone: (212) 479-6260
    Fax: (212) 479-6275
    alevine@cooley.com

    Robert T. Cahill (VSB 38562)
    COOLEY LLP
    11951 Freedom Drive, 14th Floor
    Reston, VA 20190-5656
    Telephone: (703) 456-8000
    Fax: (703) 456-8100
    Email: rcahill@cooley.com

    David E. Mills (pro hac vice)
    COOLEY LLP
    1299 Pennsylvania Avenue, NW
    Suite 700
    Washington, DC 20004
    Telephone: (202) 842-7800
    Fax: (202) 842-7899
    dmills@cooley.com

    Counsel for Plaintiffs




3
                                   CERTIFICATE OF SERVICE

       I hereby certify that on October 10, 2019, I filed the foregoing with the Clerk of Court through
the CM/ECF system, which will send a notice of electronic filing to:

 Justin Saunders Gravatt                                James E. Kolenich
 David L. Hauck                                         Kolenich Law Office
 David L. Campbell                                      9435 Waterstone Blvd. #140
 Duane, Hauck, Davis & Gravatt, P.C.                    Cincinnati, OH 45249
 100 West Franklin Street, Suite 100                    jek318@gmail.com
 Richmond, VA 23220
 jgravatt@dhdglaw.com                                   Elmer Woodard
 dhauck@dhdglaw.com                                     5661 US Hwy 29
 dcampbell@dhdglaw.com                                  Blairs, VA 24527
                                                        isuecrooks@comcast.net
 Counsel for Defendant James A. Fields, Jr.
                                                        Counsel for Defendants Matthew Parrott, Robert
 Bryan Jones                                            Ray, Traditionalist Worker Party, Jason Kessler,
 106 W. South St., Suite 211                            Nathan Damigo, Identity Europa, Inc. (Identity
 Charlottesville, VA 22902                              Evropa), and Christopher Cantwell
 bryan@bjoneslegal.com
                                                        John A. DiNucci
 Counsel for Defendants Michael Hill,                   Law Office of John A. DiNucci
 Michael Tubbs, and League of the South                 8180 Greensboro Drive, Suite 1150
                                                        McLean, VA 22102
 W. Edward ReBrook                                      dinuccilaw@outlook.com
 The ReBrook Law Office
 6013 Clerkenwell Court                                 Counsel for Defendant Richard Spencer
 Burke, VA 22015
 edward@rebrooklaw.com

 Counsel for Defendants National Socialist
 Movement, Nationalist Front and Jeff Schoep


         I further hereby certify that on October 10, 2019, I also served the following non-ECF
participants, via electronic mail, as follows:

 Elliott Kline                                          Vanguard America
 eli.f.mosley@gmail.com                                 c/o Dillon Hopper
                                                        dillon_hopper@protonmail.com
 Matthew Heimbach
 matthew.w.heimbach@gmail.com




                                                    4
    /s/ Joshua M. Siegel
    Joshua M. Siegel (VSB 73416)
    COOLEY LLP
    1299 Pennsylvania Avenue, NW
    Suite 700
    Washington, DC 20004
    Telephone: (202) 842-7800
    Fax: (202) 842-7899
    jsiegel@cooley.com


    Counsel for Plaintiffs




5
